Citation Nr: 1023874	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  02-18 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
tinnitus.

2.  Entitlement to service connection for tinnitus, to 
include as secondary to bilateral hearing loss.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to a service-connected 
disability.  

4.  Entitlement to nonservice-connected pension.


ATTORNEY FOR THE BOARD

K. Curameng, Counsel




INTRODUCTION

The Veteran had active duty service from May 1974 to December 
1976.

The issues on appeal were before the Board in January 2006.  
The Veteran appealed the Board's January 2006 denial to the 
United States Court of Appeals for Veterans Claims (Court).  
By Order dated March 27, 2008, the Court remanded this matter 
to the Board for compliance with the instructions included in 
the March 2008 Joint Motion for Remand.  The Board remanded 
the first three issues reflected on the first page of this 
decision in March 2009 for further development.  A review of 
the record shows that the RO has complied with all remand 
instructions by providing an adequate VA examination along 
with a nexus opinion, and issuing a supplemental statement of 
the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Additional evidence from the Veteran with a written waiver of 
preliminary RO review was received in March 2009.

The issues of service connection for tinnitus (under a merits 
analysis), entitlement to TDIU,  and entitlement to 
nonservice-connected pension are  REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus was denied 
by a February 1999 rating decision; a notice of disagreement 
was received to initiate an appeal from that determination, 
however, the Veteran failed to perfect appeal.

2.  Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for tinnitus 
has been received since the February 1999 rating decision.


CONCLUSIONS OF LAW

1.  The February 1999 rating decision, which denied a claim 
of entitlement to service connection for tinnitus is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104(a), 
20.1103 (2009). 

2.  New and material evidence has been received since the 
February 1999 denial of service connection for tinnitus, and 
the claim of service connection for tinnitus is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The RO denied the Veteran's tinnitus claim in February 1999.  
A notice of disagreement was received in May 1999 to initiate 
an appeal from that determination, and the RO issued a 
September 1999 statement of the case.  However, the Veteran 
failed to perfect appeal.  Consequently, the February 1999 
rating decision became final.  See 38 U.S.C.A. § 7105.

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  New and material evidence is defined by regulation.  
See 38 C.F.R. § 3.156.  New evidence means evidence not 
previously submitted.  Material evidence means existing 
evidence that by itself or when considered with previous 
evidence relates to an unestablished fact necessary to 
substantiate the claims.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of last final decision, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  For the purpose of establishing whether new and 
material evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).

It appears to the Board that the RO adjudicated the claim 
based on the merits.  In effect, the RO reopened the 
Veteran's claim.  Although the RO may have determined that 
new and material evidence was received to reopen the claim, 
the Board is not bound by that determination and must 
nevertheless consider whether new and material evidence has 
been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

The evidence at the time of the February 1999 rating decision 
consisted of service treatment records, June 1998 and 
December 1998 affidavits from Hermelo M. Chavez, M.D., and a 
December 1998 VA audiological examination report.

The RO denied the claim in February 1999 since there was no 
evidence that tinnitus was incurred in or aggravated by 
military service.  

Evidence received since the February 1999 rating decision 
includes a March 2006 letter from Dr. Lagdao, who stated that 
the Veteran acquired bilateral mild high frequency hearing 
loss while in service, and that tinnitus "add evidence to 
the presence of the injury and may not occur at the onset of 
the disease process."  She concluded that the Veteran's 
hearing loss had its origin during service.  

The Board finds that this new evidence, assuming it to be 
credible,  relates to an unestablished fact necessary to 
substantiate the Veteran's claim for service connection for 
tinnitus; is neither cumulative nor redundant; and relates a 
reasonable possibility of substantiating the claim.  
Accordingly, as new and material evidence has been received, 
the Board finds that the claim of entitlement to service 
connection for tinnitus is reopened.  See 38 U.S.C.A. § 5108.  


ORDER

New and material evidence has been received to reopen a claim 
of entitlement to service connection for tinnitus.  To this 
extent, the appeal is granted.


REMAND

One of the Veteran's main contentions is that his tinnitus is 
causally related to the same November 1974 assault which 
resulted in a laceration of his left eyebrow (for which 
service connection has already been granted).  Although the 
Veteran was afforded a VA examination in May 2009, the 
examiner commented that he was unable to find evidence in 
service treatment records of the injury.  However, there is a 
November 1974 treatment record which does refer to a 
laceration in the area of the left eyebrow.  There is no 
documentation of being assaulted by fellow shipmates as the 
Veteran now claims, but there is evidence of a laceration 
(with the surrounding circumstances not documented).  To the 
extent that the May 2009 VA opinion may have been based on an 
inaccurate interpretation of the facts, it must be viewed as 
inadequate.  Although the Board regrets further delay, the 
case must be returned to the RO for another examination and 
opinion.  

Since the TDIU issue may be impacted by the ultimate 
determination on the service connection for tinnitus issue, 
consideration is being deferred pending the actions set forth 
in this remand. 

The Board also notes that by rating decision in July 2007, 
the RO denied the Veteran's claim of entitlement to 
nonservice-connected pension.  Upon further review of the 
claims file, it appears that a notice of disagreement was 
received at the RO in February 2008.  Appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to the nonservice-connected pension 
issue.  38 C.F.R. § 19.26 (2009).  The Board hereby advises 
the Veteran that if the Veteran wishes to complete an appeal 
on the nonservice-connected pension issue, he will need to 
file a timely substantive appeal.  Although the Board in the 
past has referred such matters to the RO for appropriate 
action, the United States Court of Appeals for Veterans 
Claims (Court) has now made it clear that the proper course 
of action is to remand the matter to the RO.  Manlincon v. 
West, 12, Vet. App. 238 (1999).



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26, including 
issuance of a statement of the case, on 
the appeal initiated by the Veteran from 
the July 2007 rating decision which 
denied a claim of entitlement to 
nonservice-connected pension.  The 
Veteran should be advised of the need to 
file a timely substantive appeal if the 
Veteran wishes to complete an appeal from 
that determination.  

2.  The Veteran should be scheduled for 
an appropriate VA examination regarding 
his tinnitus claim.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner.  The 
examiner should then respond to the 
following:

     Is it at least as likely as not (a 
50% or higher degree of probability) that 
the Veteran's tinnitus is causally 
related to the November 1974 inservice 
injury which resulted in a laceration of 
the left eyebrow?  A detailed rationale 
with reference, as appropriate, to 
service and post-service records is 
requested.  

3.  After completion of the above, the RO 
should undertake a merits review of the 
tinnitus issue and, if service connection 
for tinnitus is granted, also 
readjudicate the TDIU issue.  If either 
the tinnitus and/or TDIU claims remain 
denied, then the Veteran should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review of all issues properly 
in appellate status at that time. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


